Title: From Benjamin Franklin to Richard Partridge, 1 February 1757
From: Franklin, Benjamin
To: Partridge, Richard


Sir
[February 1, 1757]
It is long since I had any of your Favours. I should now have wrote you a long Letter, but that the House have desired the Speaker and myself to go immediately home in order to get our Differences with the Proprietaries Settled some way or other, and tis probable that one of us will soon have the Pleasure of seeing and conferring with you fully on all our Affairs. A Box goes in this Ship directed to Mr. Charles, in which are all our late Papers and your Appointment as Agent under the great Seal, &c. I am very respectfully, Sir, Your most humble Servant
BF
Mr. Patridge
